--------------------------------------------------------------------------------

 EXHIBIT 10(iii)3
 
 
 
 
 
 
 
 
 
 
 
CH ENERGY GROUP, INC.
DIRECTORS AND EXECUTIVES
DEFERRED COMPENSATION PLAN TRUST AGREEMENT


As Amended and Restated Effective December 31, 2011
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I.  TITLE AND DEFINITIONS
 1      
Section 1.1
Title. 
 1          
Section 1.2
Definitions.   2         ARTICLE II.  ADMINISTRATION 2           
Section 2.1
Trustee Responsibility. 
2           
Section 2.2
Maintenance of Records. 
2          ARTICLE III.  FUNDING  3           
Section 3.1
Contributions.  3           
Section 3.2
Subtrusts. 
3          ARTICLE IV.  PAYMENTS FROM TRUST FUND 4           
Section 4.1
Payments to Trust Beneficiaries.  4           
Section 4.2
Trustee Responsibility Regarding Payments to Trust Beneficiaries When the
Company is Insolvent.
5           
Section 4.3
Payments to the Company. 
6           
Section 4.4
Trustee Compensation and Expenses; Other Fees and Expenses. 
6           
Section 4.5
Taxes. 
7           
Section 4.6
Alienation. 
7           
Section 4.7
Disputes. 
7          ARTICLE V.  INVESTMENT OF TRUST ASSETS 7           
Section 5.1
Investment of Subtrust Assets. 
7           
Section 5.2
Disposition of Income. 
7          ARTICLE VI.  TRUSTEE 8           
Section 6.1
General Powers and Duties. 
8           
Section 6.2
Records. 
9           
Section 6.3
Third Persons. 
9           
Section 6.4
Limitation on Obligation of Trustee. 
9          ARTICLE VII.  RESIGNATION AND REMOVAL OF TRUSTEE 9           
Section 7.1
Method and Procedure. 
9          ARTICLE VIII.  AMENDMENT AND TERMINATION  10           
Section 8.1
Amendments. 
10           
Section 8.2
Duration and Termination. 
11           
Section 8.3
Distribution upon Termination. 
11 

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE IX.  MISCELLANEOUS 11           
Section 9.1
Limitation on Trust Beneficiaries’ Rights. 
11           
Section 9.2
Receipt or Release. 
11           
Section 9.3
Governing Law. 
12           
Section 9.4
Headings, etc., No Part of Agreement. 
12           
Section 9.5
Instrument in Counterparts. 
12           
Section 9.6
Successors and Assigns. 
12           
Section 9.7
Indemnity. 
12 

 
 
ii

--------------------------------------------------------------------------------

 
 
CH ENERGY GROUP, INC.
DIRECTORS AND EXECUTIVES
DEFERRED COMPENSATION PLAN TRUST AGREEMENT


 
This Trust Agreement, initially made and entered into as of this 1st day of
January, 2000, by and between CH ENERGY GROUP, INC. (hereinafter called the
"Company") and FIRST AMERICAN TRUST (hereinafter called "Trustee") and amended
and restated effective December 31, 2011, evidences the terms of a trust for the
benefit of members of the Board of Directors of Company, certain employees,
former employees and their designated beneficiaries (hereinafter collectively
called "Trust Beneficiaries") who will be entitled to receive benefits under the
CH Energy Group, Inc. Directors and Executives Deferred Compensation Plan
("Plan").
 
This trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, Chapter l,
subtitle A of the Internal Revenue Code of 1986, as amended, (the "Code") and
shall be construed accordingly.
 
W I T N E S S E T H:
 
WHEREAS, effective January 1, 2000, the Company established an irrevocable trust
(hereinafter called the "Trust") and to transfer to the Trust assets which shall
be held therein, subject to the claims of the Company's creditors in the event
of the Company's insolvency, until paid to the Trust Beneficiaries as benefits
in such manner and at such times as required hereunder; and
 
WHEREAS, effective December 31, 2011, the Company and the Trustee amended and
restated the Trust Agreement to incorporate certain mutually agreed terms; and
 
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA").
 
NOW, THEREFORE, it is mutually understood and agreed as follows:
 
 
ARTICLE I.

 
TITLE AND DEFINITIONS
 
Section 1.1                      Title.


This Trust Agreement shall be known as the CH Energy Group, Inc. Directors and
Executives Deferred Compensation Plan Trust Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 1.2                      Definitions.


The following words, when used in this Trust Agreement with initial letter
capitalized, shall have the meanings set forth below:
 
"Company" shall mean CH Energy Group, Inc. and any successor corporations.
Company shall include each corporation which is a member of a controlled group
of corporations (within the meaning of Section 414(b) of the Code) of which CH
Energy Group, Inc. is a component member, if the Board of Directors of CH
EnergyGroup, Inc. provides that such corporation shall participate in the Plan
and such corporations governing board of directors adopts the Plan.
 
"General Fund" shall mean that portion of the Trust fund which is not allocated
to a Subtrust.
 
"Plan" shall mean the CH Energy Group, Inc. Directors and Executives Deferred
Compensation Plan as amended from time to time.
 
"Policy" or “Policies” shall mean any insurance policy or policies purchased in
accordance with the terms of the Plan.
 
"Subtrust" shall mean a separate subtrust established for a Trust
Beneficiarypursuant to Section 3.2.
 
Capitalized terms not defined above shall be defined in accordance with the
Plan.
 
 
ARTICLE II.

 
ADMINISTRATION
 
Section 2.1                      Trustee Responsibility.


By its acceptance of this Trust, Trustee agrees to make payments under this
Trust to Trust Beneficiaries in accordance with the provisions of thisTrust
Agreement.
 
 
Section 2.2                      Maintenance of Records.


The Company shall have the duty and responsibility to maintain all individual
Trust Beneficiary records and to prepare and file all reports and other
information required by any federal or state law or regulation relating to the
Trust and the Trust assets.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III.

 
FUNDING
 
Section 3.1                      Contributions.


(a)           Additional Contributions.  The Company, in its sole discretion,
may at any time, or from time to time, make deposits of cash or other property
in Trust with the Trustee to augment the principal to be held, administered and
deposited by the Trustee as provided in the Trust Agreement.  The Company may
also contribute cash to the Trust in an amount approximately equal to the "cost
of insurance" (as defined in the Policies) needed to fund any death benefits as
may be provided in the Plan, whether the Trust Beneficiary is employed or
otherwise.
 
(b)           Single Trust.  Except as provided otherwise herein, all
contributions received pursuant to (a) above, together with the income therefrom
and any increment thereon, shall be held by Trustee as a single Trust pursuant
to the terms of this Trust Agreement without distinction between principal and
income.
 
(c)           Separation of Assets; Unsecured Contractual Right. The principal
of the Trust, and any earnings thereon shall be held separate and apart from
other funds of Company and shall be used exclusively for the uses and purposes
of Trust Beneficiaries and general creditors as herein setforth.  Trust
Beneficiaries shall not have any preferred claim on, or any beneficial ownership
interest in, any assets of the Trust prior to the time such assets are paid to
Trust Beneficiaries as benefits as provided in Section 4.1, and all rights
created under this Trust Agreement shall be mere unsecured contractual rights of
Trust Beneficiaries against the Company or Trust.  Any assets held by the Trust
will be subject  to the claims of Company's general creditors under federal and
state law in the event of Insolvency, as defined in Section 4.2(a) herein.
 
 
Section 3.2                      Subtrusts.


(a)           Company Discretion.  If directed by the Company, the Trustee shall
establish a separate Subtrust for that Trust Beneficiary and credit the amount
of such contribution to that Trust Beneficiary's Subtrust.  Each Subtrust shall
reflect an individual interest in the assets of the Trust fund and shall not
require any segregation of particular assets.
 
(b)           Allocation of Earnings and Losses; Payments to General Creditors.
Following the allocation of assets to Subtrusts pursuant to Section 3.2(a), the
Trustee shall allocate investment earnings and losses of the Trustfund, only at
the direction of the Company, among the Subtrusts in accordance with Section
5.2.  Payments to general creditors pursuant to Section 4.2 hereof shall be
charged against the Subtrusts in proportion to their account balances, except
that the payment of benefits to a Trust Beneficiary shall be charged against the
Subtrust established or maintained for such Trust Beneficiary.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Exclusive Benefit.  Amounts allocated to a Trust Beneficiary's
Subtrust may not be utilized to pay benefits to another Trust Beneficiary.
Following payment of aTrust Beneficiary's entire benefit under the Plan (whether
by the Trustee pursuant to the terms of this Trust Agreement or by the Company
or by a combination thereof), any amounts remaining allocated to that Trust
Beneficiary's Subtrust (and any Policy held with respect to such Trust
Beneficiary) shall be transferred by the Trustee to the Company. In lieu of
transferring the Policy, the Company may direct the Trustee to designate a new
beneficiary (which may be the Company) under the Policy or cash in the
applicable Policy and transfer the proceeds to the Company.
 
 
ARTICLE IV.

 
PAYMENTS FROM TRUST FUND
 
Section 4.1                      Payments to Trust Beneficiaries.


(a)           Benefit Payments Directed by the Company.  During the continuation
of the Trust, the Company shall direct the Trustee with respect to the amount
and timing of any payment to be made to Trust Beneficiaries.  The Company may
appoint an agent to direct the Company with respect to the amount and timing of
such payments.  The Trustee shall have no duty or responsibility to supervise
the Company or agents regarding payments to be made to Trust Beneficiaries under
the Trust.
 
(b)           Direct Payment by the Company.  The Company may make payments of
benefits directly to Trust Beneficiaries as they become due under the terms of
the Plan and may obtain reimbursement for such benefit payments from the Trust
(or offset required contributions to the Trust).  In addition, if the principal
of the Trust, and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plan, the Company shall make the
balance of each such payment as it falls due.  The Trustee shall notify the
Company when principal and earnings are not sufficient to make payments the
Trustee has been directed to make by the Company or agent.
 
(c)           Tax Reporting and Withholding Requirements.  The Company shall
direct the Trustee to make provisions for reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits by the Trustee pursuant to the terms of the Plan and
to pay amounts withheld to the Company for remittance to the appropriate taxing
authorities.  The Company shall have the responsibility for reporting and
withholding of all federal, state or local taxes required to be withheld with
respect to such payments and for paying such amounts withheld to the appropriate
taxing authorities.  The Trustee shall have no duty or responsibility with
respect to the reporting and withholding or payment of such taxes and shall have
no responsibility to determine that the Company has provided for the reporting,
withholding and payment of such taxes.  The Company shall indemnify and hold
harmless the Trustee from any and all losses, liabilities, claims, penalties or
damages which may occur as a result of the Trustee following the written
direction of the Company to remit payments to or reimburse the Company for
payments made hereunder to or on behalf of Trust Beneficiaries or arising from
the Company’s tax reporting, withholding and payment obligations hereunder;
provided, however, the Company shall not be required to indemnify the Trustee
for the negligence of the Trustee for any act the Trustee undertakes pursuant to
this Trust Agreement.  This indemnification shall survive termination of this
Agreement and shall be binding upon the parties, their successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Company Authority.  The Company, or its delegate, shall have full
authority and responsibility to determine the correct time and amount of payment
of the amount payable under the Plan.  In making such determination, the
Company, or its delegate, shall be governed by the terms of the Plan and
thisTrust Agreement.
 
(e)           Company Obligations.  Any  obligation to a Trust Beneficiary under
this Trust Agreement is also an obligation of the Company to the extent not paid
from the Trust. Accordingly, to the extent payments to a Trust Beneficiary are
discontinued pursuant to Section 4.2, the Company shall be obligated to pay the
Trust Beneficiary the same amount (plus applicable interest from its general
fund). If the amount credited to the Trust (or a Subtrust if applicable) is not
sufficient to make the payment of the Benefit Amount to a Trust Beneficiary in
accordance with the determination by the Company, or its delegate, the Company
agrees that it shall make the balance of such payment.
 
(f)           Written Confirmation.  Trustee shall provide the Company and the
Company with written confirmation of the fact and time of any payment hereunder
within ten business days after making any payment to a Trust Beneficiary.
 
Section 4.2                      Trustee Responsibility Regarding Payments to
Trust BeneficiariesWhen the Company is Insolvent.
 
(a)           Insolvency.  The Company shall be considered "Insolvent" for
purposes of this Trust Agreement if (i) the Company is unable to pay its debts
as they become due, or (ii) is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.
 
(b)           Discontinuation of Payments.  At all times during the continuance
of the Trust, the principal and income of the Trust shall be subject to claims
of general creditors of the Company as hereinafter set forth, and at any time
Trustee has actual knowledge, or has determined, that the Company is Insolvent,
Trustee shall deliver any undistributed principal and income in the Trust to
satisfy such claims as a court of competent jurisdiction may direct.  The
Company, through its Board of Directors or any of its executive officers, shall
advise Trustee promptly inwriting of the Company's Insolvency.  If Trustee
receives such notice, or otherwise receives written notice from a third party
which Trustee, in its sole discretion, deems reliable and responsible, Trustee
shall discontinue payments to Trust Beneficiaries, shall  hold the Trust assets
for the benefit of the Company's general creditors, and shall resume payments to
Trust Beneficiaries in accordance with Section 4.1 of this Trust Agreement only
after Trustee has determined that the Company is not Insolvent or is no longer
Insolvent.  UnlessTrustee has actual knowledge of the Company's Insolvency or
has received notice from the Company or a third party alleging the Company is
Insolvent, Trustee shall have no duty to inquire whether the Company is
Insolvent.  Trustee may in all events rely on such evidence concerning the
solvency of the Company as may be furnished to Trustee which will give Trustee a
reasonable basis for making a determination concerning its solvency.  Nothing in
this Trust Agreement shall in any way diminish any rights of Trust Beneficiaries
to pursue their rights as general creditors of the Company with respect to
benefits payable hereunder or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Recommencement of Payments. If Trustee discontinues payments of
benefits from the Trust pursuant to Section 4.2(b) and subsequently resumes such
payments, the first payment following such discontinuance shall include the
aggregate amount of all payments which would have been made to Trust
Beneficiaries together with interest at the Pension Benefit Guaranty Corporation
rate applicable to immediate annuities on the amount delayed during the period
of such discontinuance, less the aggregate amount of payments made to Trust
Beneficiaries by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.
 
Section 4.3                      Payments to the Company.


(a)           Return of Excess Assets to the Company.  In the event that any
Subtrust of the Trust holds Excess Assets, the Company, at its option, may
direct the Trustee to return to the Company, or to divert to another Subtrust,
any of the Excess Assets of such overfunded Subtrust.  For this purpose, “Excess
Assets” means assets of the Subtrust that exceed 110% of the sum of all Plan
liabilities funded by such Subtrust.  The Trustee is authorized to obtain
written documentation of the amount of such Excess Assets from an independent
third party.
 
(b)           Deferred Stock Unit Fund Adjustments.  In the event that the
Company is a party to an equity swap agreement in connection with financing its
obligations under the Deferred Stock Unit Fund, then the Company shall have the
right to receive reimbursement from the Trust, within 20 days after written
request, for any required payments made by the Company under that equity swap
agreement (an "Equalization Reimbursement").  The Trustee is authorized to
obtain written documentation from the Company adequate to support any such
Equalization Reimbursement. At the direction of the Company, the Trustee shall
directly pay any required Equalization Reimbursement to the other party to any
such equity swap agreement.
 
(c)           No Other Return/Diversion.  Except as provided in Sections 3.2(c),
4.2, 4.3(a) or 4.3(b), the Company shall have no right or power to direct
Trustee to return to the Company or to divert to others any of the Trust assets
before the Trust is terminated pursuant to Section 8.2.
 
Section 4.4                      Trustee Compensation and Expenses; Other Fees
and Expenses.


The Company shall pay the Trustee such reasonable compensation for its services
as shall be agreed upon from time to time by the Company and Trustee, and
Trustee shall be reimbursed by the Company for its expenses that are reasonably
necessary and incident to its administration of the Trust.
 
Following reasonable consultation with the Company such expenses shall include
fees of counsel and other advisors, if any, incurred by Trustee for the purpose
of determining its responsibilities under the Trust. Such compensation, expenses
or fees, as well as all other administrative fees and expenses, shall be paid
from Trust assets unless paid directly by the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.5                      Taxes.


Trustee shall not be personally liable for any real and personal property taxes,
income taxes and other taxes of any kind levied or assessed under the existing
or future laws against the Trust assets.  Such taxes shall be paid directly from
the Trust assets unless paid by the Company, in the discretion of the Company.
 
Section 4.6                      Alienation.


The benefits, proceeds, payments or claims of Trust Beneficiaries payable from
the Trust assets shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary. Any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, garnish, levy or otherwise
dispose of or execute upon any right or benefits payable hereunder shall be
void.  The Trust assets shall not in any manner be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any Trust Beneficiary
entitled to benefits hereunder and such benefits shall not be considered an
asset of Trust Beneficiary in the event of his insolvency or bankruptcy.
 
Section 4.7                      Disputes.
 
All disputes, other than disputes between the Trustee and the Company, shall be
resolved in accordance with Section 7.3 of the Plan.
 
 
ARTICLE V.

 
INVESTMENT OF TRUST ASSETS
 
Section 5.1                      Investment of Subtrust Assets.


The Trustee shall invest the assets of the Trust (and each Subtrust, if any) in
accordance with written directions from the Company.
 
Section 5.2                      Disposition of Income.


All income received by the Trust shall be reinvested.  Any income that is
attributable to the amount credited to a Subtrust in accordance with Section
3.2, and income thereon, shall be credited to such Subtrust and reinvested.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE VI.

 
TRUSTEE
 
Section 6.1                      General Powers and Duties.


Subject to written directions from the Company regarding the investment of Trust
assets, Trustee, on behalf of Trust Beneficiaries, shall have all powers
necessary to administer the Trust, including, but not by way of limitation, the
following powers in addition to other powers as are set forthherein or conferred
by law:
 
(a)           To hold, invest and reinvest the principal or income of the Trust
in bonds, common or preferred stock, other securities, or other personal, real
or mixed tangible or intangible property (including investment in deposits
withTrustee which bear a reasonable interest rate, including without limitation
investments in trust savings accounts, certificates of deposit, time
certificates or similar investments or deposits maintained by the Trustee);
 
(b)           To hold, invest and reinvest the principal or income of the Trust
in the Policies, direct investments under the Policies and take any other action
regarding the Policies, as specifically directed by the Company, including those
specified by Sections 3.1(b) or 3.2(c) and enter into split-dollar life
insurance agreements with Trust Beneficiaries pursuant to which each Trust
Beneficiary designates the beneficiary to receive a portion of the death
benefits;
 
(c)           If directed by the Company or Company to discontinue a Policy;
 
(d)           To pay and provide for the payment of all reasonable and necessary
expenses of administering the affairs of the Trust, subject to reimbursement of
such expenses within 30 days by the Company in accordance with Section 4.4;
 
(e)           To pay and provide for the payment of all benefits to Trust
Beneficiaries in accordance with the provisions of this Trust Agreement;
 
(f)           To retain noninterest bearing deposits or a cash balance with
Trustee of so much of the funds as may be determined to be temporarily held
awaiting investment or payment of benefits or expenses;
 
(g)           To compromise, arbitrate or otherwise adjust claims in favor of or
against the Trust and to institute, compromise and defend actions and
proceedings;
 
(h)           To vote any stock, bonds or other securities of any corporation or
other issuer at any time held in the Trust; to otherwise consent to or request
any action on the part of any such corporation or other issuer; to give
generalor special proxies or powers of attorney, with or without power of
substitution; to participate in any reorganization, recapitalization,
consolidation, merger or similar transaction with respect to such stocks, bonds
or other securities and to deposit such stocks, bonds or other securities in any
voting trust, or with any protective or like committee, or with a trustee, or
with the depositaries designated thereby; to exercise any subscription rights
and conversion privileges; and to generally exercise any of the powers of an
owner with respect to the stocks, bonds or other securities or properties in the
Trust; and
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           Generally, to do all such acts, execute all such instruments, take
all such proceedings, and exercise all such rights and privileges with relation
to the property constituting the Trust as if Trustee were the absolute owner
thereof.
 
Section 6.2                      Records.


Trustee shall keep a full, accurate and detailed record of all transactions of
the Trust which the Company shall have the right to examine at any time during
Trustee's regular business hours.  Within ninety (90) days after the close of
each calendar year and within forty-five (45) days after the removal or
resignation of Trustee, Trustee shall furnish the Company with a statement of
account with respect to the Trust. This account shall set forth all receipts,
disbursements and other transactions (including sales and purchases) effected by
Trustee during said year (or until its removal or resignation), shall show the
investments at the end of the year (or date of removal or resignation),
including the cost and fair market value of each item, and the amounts allocated
to each Subtrust.
 
Section 6.3                      Third Persons.


A third person dealing with Trustee shall not be required to make any inquiry as
to whether the Company has instructed Trustee, orTrustee is otherwise
authorized, to take or omit any action, and shall not be required to follow the
application by Trustee of any money or property which may be paid or delivered
to Trustee.
 
Section 6.4                      Limitation on Obligation of Trustee.


Trustee shall have no responsibility for the validity of the Plan or of the
Trust and does not guarantee the payment of any amount which may become payable
to any Trust Beneficiary under the terms hereof.
 
 
ARTICLE VII.

 
RESIGNATION AND REMOVAL OF TRUSTEE
 
Section 7.1                      Method and Procedure.


(a)           Resignation. Trustee may resign at any time by delivering to the
Company a written notice of resignation, to take effect on a date specified
therein, which shall be not less than sixty (60) days after the delivery
thereof, unless such notice shall be waived.
 
(b)           Removal.  The Company may remove Trustee at any time by delivering
to Trustee a written notice of removal, to take effect on a date specified
therein, which shall be not less than thirty (30) days after the delivery
thereof, unless such notice shall be waived.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Trustee’s Rights.  In case of the resignation or removal of
Trustee, Trustee shall have a right to a settlement of its accounts, which may
be made, at the option of Trustee, either (1) by a judicial settlement in an
action instituted by Trustee in a court of competent jurisdiction, or (2) by an
agreement of settlement between Trustee and the Company.
 
(d)           Conveyance.  Upon such settlement, all right, title and interest
of such Trustee in the assets of the Trust, and all rights and privileges under
the Trust theretofore vested in such Trustee shall vest in the successor
Trustee, and thereupon all liabilities of such Trustee shall terminate;
provided, however,that Trustee shall execute, acknowledge and deliver all
documents and written instruments which are necessary to transfer and convey all
the right, title and interest in the assets of the Trust, and all rights and
privileges in the Trust to the successor Trustee.
 
(e)           Appointment of Successor Trustee.  The Company, upon receipt of or
giving notice of the resignation or removal of Trustee, shall promptly appoint a
successor Trustee.  The successor Trustee shall be a bank or trust company
qualified and authorized to do trust business in any state and having on the
date of appointment total assets of at least $10,000,000 and a credit rating
from Moody's of A or better. In the event of the failure or refusal of the
Company to appoint such a successor Trustee within thirty (30) days after the
notice of resignation or removal, Trustee may secure, at the expense of the
Company, the appointment of such successor Trustee by an appropriate action in a
court of competent jurisdiction.  Any successor Trustee so appointed may qualify
by executing and delivering to the Company an instrument accepting such
appointment and, upon delivery, such successor, without further act, shall
become vested with all the right, title and interest, and all rights and
privileges of the predecessor Trustee with like effect as if originally named as
Trustee herein.
 
 
ARTICLE VIII.

 
AMENDMENT AND TERMINATION
 
Section 8.1                      Amendments.


The Company shall have the right to amend (but not terminate) the Trust from
time to time and to amend further or cancel any such amendment.  Any amendment
shall be stated in an instrument in writing executed by the Company and Trustee,
and this Trust Agreement shall be amended in the manner and at the time therein
set forth, and the Company and Trustee shall be bound thereby; provided,
however:
 
(a)           No amendment shall have any retroactive effect so as to deprive
any Trust Beneficiary of any benefits already vested under the Plan, or create a
reversion of Trust assets to the Company except as already provided in this
Trust Agreement, other than such changes, if any, as may be required in order
for the Trust to be considered a component of a plan described in Section 9.3;
 
(b)           No amendment shall make the Trust revocable; and
 
(c)           No amendment shall increase the duties or liabilities of Trustee
without its written consent.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 8.2                      Duration and Termination.


This Trust shall not be revocable and shall continue until the earliest of (a)
the accomplishment of the purpose for which it was created, (b) the exhaustion
of all appeals of a final determination of a court of competent jurisdiction
that the interest in the Trust of Trust Beneficiaries is includable for federal
income tax purposes in the gross income of such Trust Beneficiaries, without
such determination having been reversed (or the earlier expiration of the time
to appeal), (c) if required to comply with California rules regulating the
maximum length for which trusts may be established, the expiration of twenty
(20) years and six (6) months after the death of the last surviving Trust
Beneficiary who is living and is a Trust Beneficiary on the date this Trust is
established, (d) a determination of the Company to terminate the Trust because
applicable law requires it to be amended in a way that could make it taxable and
failure to so amend the Trust would subject the Company to material penalties,
or (e) the dissolution or liquidation of the Company.
 
Section 8.3                      Distribution upon Termination.


Upon termination of this Trust, Trustee shall liquidate the Trust fund and
provide a final account to the Company.  To the extent Trust assets are
sufficient, the Trustee shall pay to each Trust Beneficiary the appropriate
Benefit Amount.  After its final account has been settled as provided in
Section7.1(c), Trustee shall return to the Company any assets remaining after
the distributions described in this Section 8.3.  Upon making such
distributions, Trustee shall be relieved from all further liability.  The powers
of Trustee hereunder shall continue so long as any assets of the Trust fund
remain in its hands.
 
 
ARTICLE IX.

 
MISCELLANEOUS
 
Section 9.1                      Limitation on Trust Beneficiaries’ Rights.


Participation in the Trust shall not give Trust Beneficiaries the right to be
retained in the Company's employ or any right or interest in the Trust other
than as herein provided.  The Company reserves the right to dismiss Trust
Beneficiaries who are employees without any liability for any claim either
against the Trust, except to the extent provided herein, or against the
Company.  All benefits payable hereunder shall be provided solely from the
assets of the Trust.
 
Section 9.2                      Receipt or Release.


Any payment to a Trust Beneficiary in accordance with the provisions of the
Trust shall, to the extent thereof, be in full satisfaction of all claims
against Trustee and the Company, and Trustee may require such Trust Beneficiary,
as a condition precedent to such payment, to execute a receipt and release to
such effect.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 9.3                      Governing Law.


This Trust Agreement and the Trust hereby created shall be
construed,administered and governed in all respects under applicable federal
law, and to the extent that federal law is inapplicable, under the laws of the
State of California; provided, however, that if any provision is susceptible to
more than one interpretation, such interpretation shall be given thereto as is
consistent with the Trust being (a) classified as a grantor trust as defined in
Sections 671 et seq. of the Code, and (b) classified as a component of an
unfunded plan maintained primarily to provide deferred compensation for a select
group of management or highly compensated employees, as described in Section
201(2) of ERISA.  If any provision of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.
 
Section 9.4                      Headings, etc., No Part of Agreement.


Headings and subheadings in this Trust Agreement are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.
 
Section 9.5                      Instrument in Counterparts.


This Trust Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instruments, which may be sufficiently evidenced by any one
counterpart.
 
Section 9.6                      Successors and Assigns.


This Trust Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their successors and assigns.
 
Section 9.7                      Indemnity.


(a)           Company’s Obligation to Indemnify Trustee.  Except in the case of
liabilities and claims arising out of Trustee's willful misconduct or gross
negligence, Company shall indemnify and hold Trustee harmless from and against
all liabilities and claims (including reasonable attorney's fees and expenses in
defense thereof) arising out of or in any way connected with the Plan or the
Trust fund or the management, operation, administration or control thereof and
based in whole or in part on:
 
(1)           Any act or inaction of Company (which term includes, in this
paragraph, any actual or ostensible agent of Company) or
 
(2)           Any act or inaction of Trustee resulting from the absence of
proper directions hereunder, or in accordance with any directions, purported or
real, from Company, whether or not proper hereunder, if relied upon in good
faith by Trustee.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           No Tax Liability.  The Trustee does not warrant and shall not be
liable for any tax consequences associated with the Trust or the Plans.
 
(c)           No Liability for Inadequacy of Funds.  The Trustee shall not be
liable for the inadequacy of the Trust to pay all amounts due under the Plans.
 
IN WITNESS WHEREOF the undersigned have executed this Trust Agreement as of the
date first written above.
 

  CH ENERGY GROUP, INC.               By:  /s/ Thomas C. Brocks     Dated:
1/20/12         By:  /s/ Kimberly J. Wright     Dated: 1/20/12          FIRST
AMERICAN TRUST               By:  /s/ Denise C. Mehus     Denise C. Mehus    
Vice President     Dated 1/20/12         By:  /s/ Leslie Hayes Carrillo    
Leslie Hayes Carrillo     Vice President     Dated 1/20/12

 
 
13

--------------------------------------------------------------------------------

 